

115 HR 1561 IH: To prohibit any hiring freeze from affecting the National Institutes of Health and the Centers for Disease Control.
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1561IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Ms. Velázquez (for herself, Mr. Blumenauer, Mr. Raskin, Mr. Soto, Ms. McCollum, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo prohibit any hiring freeze from affecting the National Institutes of Health and the Centers for
			 Disease Control.
	
		1.Prohibition on hiring freeze from affecting National Institutes of Health and Centers for Disease
 ControlThe memorandum titled Presidential Memorandum Regarding the Hiring Freeze published on January 23, 2017, or any other substantially similar memorandum, executive order, or other action by the President to prevent a department or agency of the Federal Government from filling vacant Federal civilian employee positions or creating new such positions, shall have no force or effect with respect to positions within—
 (1)the National Institutes of Health; and (2)the Centers for Disease Control.
			